Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action responsive to applicant’s filing of 3/29/2019.  Claims 1-10 are pending and rejected.  
Priority
 	Applicant’s claim of priority to application JP2018-069880 filed 3/30/2018 in Japan is acknowledged.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Oguma et al. (Jp2017099241) in view of Yoshizumi et al. (US20210188068) in further view of Aso (US2010194318) where in Oguma et al. teaches, with citation from the machine translations: 
(re: cl 1) a first circuit to which a first power converter that transfers power to and from the first motor generator and a first power storage device are connected (¶55- transmits between storage and motor both directions; ¶57-“voltage converter 15 that boosts or boosts the voltage input from the second power storage device 3 A voltage converter 16 capable of stepping down and outputting it,”-);

a voltage converter that converts a voltage between the first circuit and the second circuit (¶57-“voltage converter 15 that boosts or boosts the voltage input from the second power storage device 3 A voltage converter 16 capable of stepping down and outputting it,”-second circuit transmit between second power storage device and motor)
a storage parameter acquisition unit that acquires a value of a storage parameter comprising a charging rate (¶17, (¶274 reduces rate , adjusts rate ; (¶262-adjust power to storage device premised on SOC, reduces if SOC high-capacity low, increases power to storage if SOC low and capacity high; ¶19-controls different rules based on capacity available; fig. 19/21- regenerative charge rate vs. SOC/Capacity ) increasing in accordance with an amount of power storage of the second power storage device (¶73; #5 controller ; ¶78; 73#42- SOC detection) 
and a charging and discharging control device that controls charging and discharging of the first and second power storage devices by operating the first and second power converters and the voltage converter (¶73)
wherein the vehicle power supply system further comprises a permission unit that permits or prohibits the second power storage device with power discharged from the first power storage device  device (¶74), and,
the value of the power storage parameter is equal to or less than a predetermined value (¶94) 
then the second power storage device is charged with power discharged from the first power storage and the (¶55-57-power from first storage device to second controlled; ¶94)

Yoshizumi et al. teaches what Oguma et al. lacks of:
(re: cl 1) A vehicle power supply system comprising: a first motor generator connected to a first wheel of a vehicle a first motor generator connected to a first wheel of a vehicle (¶153, #64c-10c wheel motor); 
a second motor generator connected to a second wheel  (¶153, #64d-10d wheel motor; 
a second circuit to which a second power converter that transfers power to and from the second motor generator and a second power storage device are connected (¶82 converter step up circuit , and regenerative-two way transfer).	 
It would have been obvious at the effective time of the invention for Oguma et al. to have plural motor generators connected to the wheels to propel the individual wheel for better traction and yaw control by controlling individual wheels than a single motor provides and avert walk home failures by averting a single point of source failure as taught by Yoshiizumi et al.. 
It would have been obvious at the effective time of the invention for Oguma et al. to have a second motor generator connected to a power converter to recover kinetic energy by storing regenerative braking energy into a power storage device from individual controllable wheels at the appropriate voltage for that storage device as taught by Yoshiizumi et al..
Aso teaches what  Oguma et al  lacks of: in a case where the power discharged from the first power storage device is supplied to  the second motor generator through the voltage converter and the ( US2010194318 ¶34-“ the second motor 22 may be driven by supplying electric power from the first electric power supply 10 via the voltage 

Ogamu et al. teaches:
(re: cl 2) wherein the permission unit does not permit the second power storage device with power discharged from the first power storage 
device in a case where the power discharged from the first power storage device is not supplied to the second motor generator through the voltage converter (¶326- if first battery below a SOC threshold, power supplied only to wheel via second battery; )

(re: cl 3) wherein, in a case where the power discharged from the first power storage device is not supplied to the second motor generator through the voltage converter, the voltage converter is deactivated (¶325- if SOC below threshold limit, supplying power from power source is prohibited so no conversion would occur; ¶328- when battery converter deactivated; ¶94- if power supply SOC is low and cutoff state is maintained and that would result the converter being deactivated).

(re: cl 6) wherein the first power storage device is lower in output weight density and is higher in energy weight density than the second power storage device (¶2-high capacity and high output ; .  


 	Claim(s) 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable  over  Oguma et al. (Jp2017099241) in view of Yoshizumi et al. (US20210188068) in further view of Aso (US2010194318) in further view of Saito (US20190016297) wherein Ocuma et al. in view of Yoshizumi et al. in further view of Aso (US2010194318)teaches the elements previously discussed and  
Saito teaches what Oguma et al. lacks of:
 (re: cl 4) wherein the vehicle is able to travel in either drive mode of an all-wheel drive mode in which the first and second wheels are used as driving wheels and a two-wheel drive mode in which the first wheel is used as a driving wheel and the second wheel is used as a driven wheel 
(¶32-2wd vs. 4wd modes in which all motors vs partial motors are used). 
	It would have been obvious at the effective time of the invention for Ocuma et al. to have a vehicle switchable between 2wd and 4wd modes to provide better propulsion in low coefficient surfaces as taught by Saito.

Saito teaches what Oguma et al. lacks of:
 (re: cl 5)  wherein the vehicle is able to travel in either drive mode of an all-wheel drive mode in which the first and second wheels are used as driving wheels and a two-wheel drive mode in which the first wheel is used as a driving wheel and the second wheel is used as a driven wheel 
(¶32-2wd vs. 4wd modes in which all motors vs partial motors are used);

	It would have been obvious at the effective time of the invention for Ocuma et al. to have a vehicle switchable between 2wd and 4wd modes to provide better propulsion in low coefficient surfaces as taught by Saito.

Saito teaches what Oguma et al. lacks of:
 (re: cl 9) wherein the vehicle is able to travel in either drive mode of an all-wheel drive mode in which the first and second wheels are used as driving wheels and a two-wheel drive mode in which the first wheel is used as a driving wheel and the second wheel is used as a driven wheel 
(¶32-2wd vs. 4wd modes in which all motors vs partial motors are used). 
	It would have been obvious at the effective time of the invention for Ocuma et al. to have a vehicle switchable between 2wd and 4wd modes to provide better propulsion in low coefficient surfaces as taught by Saito.

Saito teaches what Oguma et al. lacks of:
(re: cl 10) wherein the vehicle is able to travel in either drive mode of an all-wheel drive mode in which the first and second wheels are used as driving wheels and a two-wheel drive mode in which the first wheel is used as a driving wheel and the second wheel is used as a driven wheel 
(¶32-2wd vs. 4wd modes in which all motors vs partial motors are used). 


Response to Amendments/Arguments
	Applicant’s amendment was effective in overcoming the indefiniteness rejection. 
	Applicant’s amendment was effective in overcoming the rejection evidenced by Ogamu et al. in view of Yoshizumi et al. to claim 1. The As0 reference has been used to address the amended subject matter.
Ogamu et al. Teaches: storage parameter comprising a charging rate (¶17,¶274- reduces rate , adjusts rate ; (¶262-adjust power to storage device premised on SOC, reduces if SOC high-capacity low, increases power to storage if SOC low and capacity high; ¶19-controls different rules based on capacity available; ¶19-controls different rules based on capacity available; fig. 19/21- regenerative charge rate vs. SOC/Capacity )   ).
Ogamu et al. teaches: then the second power storage device is charged with power discharged from the first power storage and the (¶55-57-power from first storage device to second controlled; ¶94).
Aso teaches: a power discharged from the first power storage device is supplied to  the second motor generator through the voltage converter and the ( US2010194318 ¶34-“ the second motor 22 may be driven by supplying electric power from the first electric power supply 10 via the voltage converter 14 as required. The control circuit 24 then distributes output power from the first  .  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655